Replevin. Ignatius Middleton, one of the sureties in the re-plevin-bond, being sworn in chief, and asked if he was interested in the cause, said he was not. He was then examined and cross-examined. It was afterward discovered by the defendant’s counsel that he was a surety in the replevin-bond. He acknowledged himself to be the person, but said he had a bond of indemnification, which he produced. The plaintiff then called him again, to examine him further. The defendant objected, and the Court refused to suffer him to be further examined ; and told the jury that what he had already testified was not evidence.